Order entered August 27, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00336-CR
                                       No. 05-15-00337-CR

                       CHARLES ANTHONY WILLIAMS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-49252-V, F11-49253-V

                                             ORDER
       Appellant was convicted of two offenses of violating the conditions of his civil

commitment as a sexually violent predator. In the statement of facts, appellant identifies the

complaining witness of one of the underlying sexual assaults by her full name. Accordingly, we

STRIKE appellant’s brief.

       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies the complaining witness of the underlying sexual assault by initials only.

       We ORDER Peri Wood, official court reporter of the 292nd Judicial District Court to

file, within TEN DAYS of the date of this order, State’s Exhibit no. 5, a CD.
       We DIRECT the Clerk to send copies of this order to Peri Wood, official court reporter,

292nd Judicial District Court, and to counsel for all parties.



                                                      /s/        ADA BROWN
                                                                 JUSTICE